959 F.2d 245
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Alvino LUCERO, President of the Isleta Pueblo TribalCouncil;  Juan B. Abeita, Vice-President of the IsletaPueblo Tribal Council;  Josephine Fisher, Councilwoman onthe Isleta Pueblo Tribal Council, Petitioners-Appellants,v.Manual LUJAN, Secretary of the Department of the Interior;and the Bureau of Indian Affairs, Respondents-Appellees.
No. 91-2105.
United States Court of Appeals, Tenth Circuit.
March 26, 1992.

Before STEPHEN H. ANDERSON and TACHA, Circuit Judges, and COOK, District Court Judge.*
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellants appeal an order of the district court dismissing their suit for non-joinder of a necessary and indispensable party.   On appeal, appellants contend that the district court erred in dismissing their suit for failure to join an indispensable party, the Pueblo of Isleta.   We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for substantially the reasons given by the district court.



*
 The Honorable H. Dale Cook, Senior District Judge for the United States District Court for the Northern District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3